             Case 1:17-cv-06903-RJS Document 61 Filed 09/04/19 Page 1 of 3




Douglas H. Wigdor
dwigdor@wigdorlaw.com

September 4, 2019

VIA ECF AND EMAIL

The Honorable Richard J. Sullivan
United States District Court
Southern District of New York
40 Foley Square, Room 2104
New York, New York 10007

       Re:     Oakley v. Dolan, et al.; Civil Case No. 17-cv-06903 (RJS)

Dear Judge Sullivan:

We, along with co-counsel Petrillo Klein & Boxer LLP, represent Plaintiff Charles Oakley in the
above-captioned matter against Defendants James Dolan, MSG Networks, Inc., the Madison
Square Garden Company and MSG Sports & Entertainment, LLC (collectively,
“Defendants”). For the reasons described below, we respectfully request that the stay of discovery
entered by the Court on March 15, 2018, be lifted and that the parties be permitted to proceed to
discovery while Your Honor adjudicates the motion to dismiss filed by Defendants (“Defendants’
Motion”).

In the March 15, 2018 Order staying discovery, Your Honor ruled that “the Court is confident that
neither party will be prejudiced by such a stay.” See Dkt. No. 38. Defendants’ Motion is still
pending, and discovery in this action has been stayed for 17 months. While Plaintiff did not object
to the initial stay of discovery, as it did not seem to unduly prejudice either party at the time,
permitting discovery to be continued to be stayed for an indefinite period of time would unfairly
prejudice Plaintiff’s ability to prosecute his claims.

Mr. Oakley was forcibly and unlawfully ejected from Madison Square Garden (“MSG”) on
February 8, 2017 (the “Ejection”). Based on both parties’ arguments in connection with
Defendants’ Motion, resolution of the merits of Plaintiff’s claims will depend on factual issues that
can only be assessed after discovery. Specifically, based on Defendants’ argument that they were
justified in using force to remove Mr. Oakley from MSG, this case will turn on Mr. Oakley’s
behavior from the moment he entered MSG until the moment he was approached by security,
including, inter alia, what he said to security guards and other personnel, how he treated fans,
whether he appeared intoxicated and whether he was behaving in a violent and/or otherwise
threatening manner. The proper adjudication of these issues, we submit, will require the parties to
depose numerous witnesses, including Defendants’ employees and third parties who were present
            Case 1:17-cv-06903-RJS Document 61 Filed 09/04/19 Page 2 of 3


                                                                   The Honorable Richard J. Sullivan
                                                                                 September 4, 2019
                                                                                             Page 2



during the Ejection. Given the amount of time that has already elapsed since the event, a continued
stay would make it increasingly difficult for Plaintiff to adduce accurate and complete recollections
of Mr. Oakley’s actions.

While Defendants might respond that the prejudice identified by Plaintiff is no different than the
prejudice that parties customarily face in a civil litigation, Defendants are aware that the scope of
this case presents unique challenges not normally present in other matters. This case is not the type
of litigation that involves a series of events taking place over an extended period of time where
witnesses’ memories could be refreshed and/or supplemented by ample documentary and other
physical evidence. Instead, because the Ejection occurred in a matter of minutes, it is unlikely that
this case will have substantial documentary evidence supporting either side’s arguments about Mr.
Oakley’s behavior. Likewise, because the internal security video evidence submitted by
Defendants in support of their motion to dismiss did not contain any sound, it is unclear whether
any audio record, or for that matter any other video, or near-contemporaneous notes or memoranda
of the circumstances preceding the Ejection, exists. It is likely that much of the evidence in this
matter will center around the recollections of the witnesses who were present for a short duration of
time, now over two and a half years ago; further delay will prejudice the Plaintiff. See, e.g., Long
Island Hous. Serv., Inc. v. Nassau Cty. Indus. Dev. Agency, 14 Civ. 3307 (ADS)(AKT), 2015 WL
7756122 at *4 (E.D.N.Y. Dec. 1, 2015) (finding that the passage of 18 months since the filing of
the complaint constituted prejudicial delay warranting denial of stay of discovery). Accordingly, a
continued stay will unfairly prejudice Plaintiff and that prejudice can only be mitigated by allowing
the parties to commence discovery forthwith.

To be clear, Plaintiff has no intention of harassing Defendants or otherwise abusing the discovery
process. In order to mitigate any potential prejudice identified by Defendants, Plaintiff is prepared
to move promptly through discovery so as to identify potential witnesses and obtain relevant
testimony in a timely manner. To the extent that the Court thinks it is necessary, Plaintiff is willing
to meet and confer with Defendants about an expedited discovery schedule to minimize any
concerns that Plaintiff intends to use the discovery tools to engage in a fishing expedition and to
ensure that discovery is targeted and limited to the needs of this case. To that end, Plaintiff has
also engaged experienced co-counsel at Petrillo Klein & Boxer LLP to assist in conducting
discovery in such a manner. Plaintiff’s only concern is preserving the evidence that is necessary to
prosecute his claims.

In sum, Plaintiff respectfully submits that a stay is no longer appropriate and the parties should be
permitted to engage in discovery forthwith.
            Case 1:17-cv-06903-RJS Document 61 Filed 09/04/19 Page 3 of 3


                                                                    The Honorable Richard J. Sullivan
                                                                                  September 4, 2019
                                                                                              Page 3



We thank the Court for its time and attention to this matter.

Respectfully Submitted,

                                                                /s/Nelson A. Boxer
Douglas H. Wigdor                                               Nelson A. Boxer
